           Case 3:19-cr-00604-PAD Document 746 Filed 02/24/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                     *
          Plaintiff
                                             *
                   Vs                                CR. NUM. 19-604 (PAD)
                                             *
JUAN C. BORRERO-RAMIREZ
           Defendant                         *

*      *       *        *      *       *     *

                            Motion Requesting Authorization to Travel

TO THE HON. PEDRO DELGADO
U.S. DISTRICT JUDGE
DISTRICT OF PUERTO RICO:

       COMES NOW Mr. Juan C. Borrero-Ramirez, defendant number 17, represented by the

undersigned, and respectfully STATES and PRAYS:

       1. The undersigned represents Mr. Borrero-Ramirez under appointment by the Court.

       2. On February 22, 2021, the Government notified an evidence inspection. The same will

be held in HSI’s Ponce Office. See Government’s Informative Motion, at docket no. 742.

       3. The District’s CJA plan requires prior Court authorization for case-related travel outside

the San Juan metropolitan area.

       4. Given the above, it is requested that the Court authorize counsel to travel to Ponce,

Puerto Rico, for the evidence inspections.

       I HEREBY CERTIFY that on February 24, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

Court and to all counsels of record.
 Case 3:19-cr-00604-PAD Document 746 Filed 02/24/21 Page 2 of 2




In San Juan, Puerto Rico, this February 24, 2021.

                                     S/ Juan F. Matos de Juan
                                     Juan F. Matos de Juan
                                     USDC-PR 207605
                                     255 Ponce de Leon, suite 1207
                                     Hato Rey, PR, 00917
                                     Telephone: (787) 509-2335
                                     E-Mail: matosdejuan@gmail.com
